DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 7-9 and 20-22 as claims 1-6.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art discloses a pattern of symbols being generated and sent to a projector, wherein the pattern includes an array of symbols having a given number of symbol columns and symbol rows, and an image is obtained from a camera. Next the image is decoded in order to generate a decoded pattern of symbols and the depth map is generated as a function of the pattern and the decoded pattern. The image is decoded by placing an array of classification windows on the image and determining the displacement of each classification window in order to optimize a given cost function. Finally, the decoded pattern is generated by determining a respective symbol for each classification window.
However, the prior and the references do not teach “binarizing at least one patch of the image, the patch comprising a predetermined number of pixels; matching the at least one patch to a sub-pattern of the reference light pattern by minimizing an error function Ek for the patch based on a first number of ones in the binarized patch and a count of white patches in the reference light pattern and a square of a count of black patches in the reference light; and determining an estimate of depth for at least one patch of the image based on a disparity between the patch and the sub-pattern” or “binarizing at least one patch of the image, the patch comprising a predetermined number of pixels; matching the at least one patch to a sub-pattern of the reference light pattern by minimizing an error function Ek for the patch based on a first number of ones in the binarized patch and a count of black patches divided by a count of white patches in a binary reference patch; and determining an estimate of depth for at least one patch of the image based on a disparity between the patch and the sub-pattern.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664